NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      MAY 31 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 BEGNOVE VASQUEZ-GARCIA,                          No.    12-73258

              Petitioner,                         Agency No. A089-853-916

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Begnove Vasquez-Garcia, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Vasquez-Garcia does not challenge the agency’s dispositive determination

that his asylum application was time-barred. See Martinez-Serrano v. INS, 94
F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are deemed waived). Thus, we deny his petition for review

as to his asylum claim, including his humanitarian asylum claim.

      Substantial evidence supports the BIA’s determination that Vasquez-

Garcia’s experiences in El Salvador did not rise to the level of persecution. See

Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006); see also Prasad v. INS,

47 F.3d 336, 340 (9th Cir. 1995) (“Although a reasonable factfinder could have

found this incident sufficient to establish past persecution, we do not believe that a

factfinder would be compelled to do so.”) (emphasis in original). Substantial

evidence also supports the BIA’s determination that Vasquez-Garcia failed to

demonstrate it is more likely than not that he will be persecuted in El Salvador.

See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution too speculative); Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir.

                                          2                                    12-73258
2003) (to qualify for withholding of removal, petitioner must show that it is more

probable than not that he would suffer future persecution). Thus, Vasquez-

Garcia’s withholding of removal claim fails.

      Finally, substantial evidence also supports the BIA’s denial of Vasquez-

Garcia’s CAT claim because he failed to show it is more likely than not that he

will be tortured by or with the consent or acquiescence of the government of El

Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         3                                   12-73258